 Case 8:21-cv-00354-KKM-AAS Document 1 Filed 02/12/21 Page 1 of 7 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

                           CASE NO.: 8:21-cv-00354

AMBER HILL,

           Plaintiff,

v.

LOTANE & ASSOCIATES, P.A.,

      Defendant.
_____________________________________/

 DEFENDANT, LOTANE & ASSOCIATES, P.A.’S PETITION FOR
  REMOVAL WITH SUPPORTING MEMORANDUM OF LAW

      COMES NOW, the Defendant, Lotane & Associates, P.A. (“Lotane”), by

and through its undersigned counsel, and respectfully petitions this

Honorable Court for removal of the above-styled civil action from the County

Court, in and for Pinellas County, Florida, to the United States District Court

for the Middle District of Florida, Tampa Division, and states as follows:

      1.     Defendant, Lotane & Associates, P.A. is the named Defendant in

a civil action brought against it in the County Court, in and for Pinellas

County, Florida, styled: Amber Hill v. Lotane & Associates, P.A., Case No.:

20-008548-SC. A copy of the Complaint served in that action, in addition to

all process and pleadings served upon Defendant, will be docketed separately


                                       1
 Case 8:21-cv-00354-KKM-AAS Document 1 Filed 02/12/21 Page 2 of 7 PageID 2

Amber Hill v. Lotane & Associates, P.A.
Case No: 8:21-cv-354
Petition for Removal to Federal Court
by the Clerk.

      2.    That the aforesaid action was filed with the Clerk of the County

Court in Pinellas County and service of process of said Summons and

Complaint, was served upon the Defendant, Lotane & Associates, P.A. on

January 26, 2021.

      3.    That the controversy herein between the Plaintiff and Defendant

is a controversy based upon consumer protection rights created by and

enforced through federal statutes. In this case, Plaintiff attempts to bring a

pleading for alleged violations of the federal Fair Debt Collection Practices

Act (“FDCPA”).

      4.    That the above described action is a civil action of which this

Court has original jurisdiction under the provisions of Title 28, United States

Code, §1331, and is one which may be removed to this Court by the

Defendant/Petitioner pursuant to the provisions of Title 28, United States

Code, §1441(a), in that it is a civil action based upon a federal question over

which this Court has original jurisdiction. Further, this Petition for Removal

is being submitted to this Court within 30 days after service on Defendant,

Lotane & Associates, P.A. of the original Complaint in the above-styled action

and is, therefore, timely pursuant to 28 U.S.C. §1446(b).

      WHEREFORE, Defendant, Lotane & Associates, P.A. respectfully
                                      2
 Case 8:21-cv-00354-KKM-AAS Document 1 Filed 02/12/21 Page 3 of 7 PageID 3

Amber Hill v. Lotane & Associates, P.A.
Case No: 8:21-cv-354
Petition for Removal to Federal Court
requests that this Honorable Court enter its order removing the entire case

from the County Court, in and for Pinellas County, to the United States

District Court, Middle District of Florida, Tampa Division.



   MEMORANDUM OF LAW IN SUPPORT OF PETITION FOR

                                  REMOVAL

                    Statement of the Case and Facts

      The instant suit is a civil action which includes a federal question,

specifically, a claim that the Defendant, Lotane & Associates, P.A. allegedly

violated Plaintiff’s consumer protection rights under the federal Fair Debt

Collection Practices Act, namely, 15 U.S.C. Section 1692. The Complaint

seeks an award of damages against the Defendant for alleged actions taken

during the course of alleged debt collection attempts by the Defendant

against the Plaintiff, which is asserted to violate the FDCPA. Plaintiff seeks

statutory, actual, and/or punitive damages and seeks judgment for those

damages against the Defendants for this alleged conduct.



                       Federal Court Jurisdiction

      This Court has jurisdiction of this case pursuant to 28 U.S.C. §1331.

Section 1331 states as follows:
                                      3
 Case 8:21-cv-00354-KKM-AAS Document 1 Filed 02/12/21 Page 4 of 7 PageID 4

Amber Hill v. Lotane & Associates, P.A.
Case No: 8:21-cv-354
Petition for Removal to Federal Court
      “§1331. Federal question.

      The federal district courts shall have original jurisdiction of all
      civil actions arising under the Constitution, laws or treaties of
      the United States.

      The complaint herein raises a federal question and satisfies the

jurisdictional requirements of 28 U.S.C. §1331. This Honorable Court

therefore has original jurisdiction of this civil action.

                                   Removal

      This is an action which may properly be removed to this Court

pursuant to 28 U.S.C. §1441 which states in pertinent part as follows:

      “Except as otherwise expressly provided by act of Congress, any
      civil action brought in a state court of which the district courts
      of the United States has original jurisdiction, may be removed
      by the defendant or the defendants, to the district court of the
      United States for the district and division embracing the place
      where such action is pending . . . ”

      Given that this action is one over which the United States District Court

for the Middle District of Florida, Tampa Division, would have original

jurisdiction, this case may properly be removed by Defendant pursuant to 28

U.S.C. §1446(a) which provides:

      “A defendant or defendants desiring to remove any civil action
      or criminal prosecution from a state court shall file in the
      district court of the United States for the district and division

                                        4
 Case 8:21-cv-00354-KKM-AAS Document 1 Filed 02/12/21 Page 5 of 7 PageID 5

Amber Hill v. Lotane & Associates, P.A.
Case No: 8:21-cv-354
Petition for Removal to Federal Court
      within which such action is pending a Notice of Removal, signed
      pursuant to Rule 11 of the Federal Rules of Civil Procedure and
      containing a short and plain statement of the grounds for
      removal, together with a copy of all process, pleadings and
      orders served upon such defendant or defendants in such
      action.”

      In the instant suit, Defendant, Lotane & Associates, P.A. has filed a

Notice which complies with 28 U.S.C. §1446(a), in that it sets forth facts that

show that this Court has original jurisdiction and that this case is subject to

removal.

                          Timeliness of Removal

      28 U.S.C. §1446(b) requires that a Notice of Removal in a civil action

or proceeding shall be filed within thirty (30) days after receipt by Defendant,

through service or otherwise, of a copy of the initial pleading setting forth the

claim for relief upon which the action or proceeding is based. Additionally,

that each defendant shall have thirty (30) days after receipt by service on that

defendant of the initial pleading or summons to file the notice of removal.

Here, the original Complaint was filed with the Court and served upon

Lotane & Associates, P.A. on January 26, 2021. Accordingly, this Petition for

Removal is being submitted to this Court less than thirty (30) days from

service of the Complaint on Defendant.

                       Supplemental Jurisdiction
                                       5
 Case 8:21-cv-00354-KKM-AAS Document 1 Filed 02/12/21 Page 6 of 7 PageID 6

Amber Hill v. Lotane & Associates, P.A.
Case No: 8:21-cv-354
Petition for Removal to Federal Court
     This Court has the discretion to exercise supplemental jurisdiction

over any state law claims which have been asserted as part of the underlying

action. 28 U.S.C. §1441(c) provides as follows:

     “Whenever a separate and independent claim or cause of action
     within the jurisdiction conferred by §1331 of this Title, is joined
     within one or more otherwise non-removable claims or causes of
     action, the entire case may be removed and the district court may
     determine all issues therein, or, in its discretion, may remand all
     matters in which state law predominates.”

     As such, Plaintiff’s claims for violations of the Florida Consumer

Collection Practices Act (FCCPA) have arisen out of the same factual

allegations as the claims under the FDCPA.

                             Conclusion

     For the foregoing reasons, this Honorable Court should grant

Defendant, Lotane & Associates, P.A.’s Petition and enter an order removing

the entire case from the County Court, in and for Pinellas County, to the

United States District Court, Middle District of Florida, Tampa Division.

     Dated this 12th day of February, 2021.

                                    Respectfully submitted,

                                    /s/ Ernest H. Kohlmyer
                                    Ernest H. Kohlmyer, III, Esq.,
                                    LL.M.
                                    Florida Bar No. 110108
                                    skohlmyer@shepardfirm.com
                                     6
 Case 8:21-cv-00354-KKM-AAS Document 1 Filed 02/12/21 Page 7 of 7 PageID 7

Amber Hill v. Lotane & Associates, P.A.
Case No: 8:21-cv-354
Petition for Removal to Federal Court
                                      Shepard, Smith, Kohlmyer &
                                      Hand, P.A.
                                      2300 Maitland Center Parkway,
                                      Suite 100
                                      Maitland, FL 32751
                                      Telephone (407) 622-1772
                                      Facsimile (407) 622-1884
                                      Attorneys for Defendant, Lotane
                                      & Associates, P.A.


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been

electronically filed on February 12, 2021, with the Clerk of the Court by

using the electronic filing system. I further certify that the foregoing has been

sent via electronic transmission to the following: Kaelyn Diamond, Esquire

at kaelyn@attorneydebtfighters.com and service@attorneydebtfighters.com

(Attorneys for Plaintiff).

                                           /s/ Ernest H. Kohlmyer, III
                                           Ernest H. Kohlmyer, III, Esq.,
                                           LL.M.
                                           Florida Bar No.: 110108
                                           skohlmyer@shepardfirm.com
                                           Shepard, Smith, Kohlmyer &
                                           Hand, P.A.
                                           2300 Maitland Center Parkway,
                                           Suite 100
                                           Maitland, Florida 32751
                                           Telephone (407) 622-1772
                                           Facsimile (407) 622-1884
                                           Attorneys for Defendant,
                                           Lotane & Associates, P.A.

                                       7
